Citation Nr: 1612512	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, Son, and Daughter-in-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The appellant served on active duty from January 1953 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision. 

The appellant testified at a Travel Board hearing in October 2009 at the Boston, Massachusetts, RO.  A transcript of the hearing is of record.

The Board notes that the appellant initially submitted a notice of disagreement (NOD) pertaining to several other claims, to include entitlement to service connection for thyroid disease, pernicious anemia, hearing loss, tinnitus, poliomyositis, impotence, and diabetes, and an application to reopen a previously denied claim for periodic paralysis of the 4 extremities and trunk.  In December 2009, the Board granted service connection for hypothyroidism, diabetes mellitus, pernicious anemia, and poliomyositis, remanded the remaining issues on appeal for further development.  In February 2011, a statement of the case (SOC) was issued with respect to the Veteran's application to reopen a previously denied claim for periodic paralysis of the 4 extremities and trunk.  However, the Veteran did not submit a timely substantive appeal pertaining to this issue.  

In a July 2011 rating decision, the Veteran was granted service connection for loss of use of both feet associated with polymyositis.  In a June 2013 rating decision, the RO granted service connection for tinnitus, hearing loss, and erectile dysfunction associated with diabetes mellitus.  These rating decisions were a complete grant of benefits with respect to these service connection issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues of service connection are no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).



FINDING OF FACT

On December 28, 2015, the VA was notified that the appellant died on December [redacted], 2015. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


